Title: Thomas Jefferson to Philip Freneau, 22 May 1809
From: Jefferson, Thomas
To: Freneau, Philip


          Dear Sir  Monticello May 22. 09.
          I subscribe with pleasure to the publication of your volumes of poems. I anticipate the same pleasure from them which the perusal of those heretofore published has given me. I have not been able to circulate the paper because I have not been from home above once or twice since my return, and because in a country situation like mine, little can be done in that way. the inhabitants of the country are mostly industrious farmers employed in active life & reading little. they rarely buy a book of whose merit they can not judge by having it in their hand, & are less disposed to engage for those yet unknown to them. I am becoming like them myself in a preference of the healthy & chearful emploiments without doors, to the being one immured within four brick walls. but under the shade of a tree one of your volumes will be a pleasant pocket companion. wishing you all possible success & happiness, I salute you with constant esteem & respect.
          
            Th:
            Jefferson
        